DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, “a connection place of the driving part and the wire material is . . . in the first direction side than the piston” is indefinite because it is unclear what this limitation means.  This limitation appears to be a typographical error, however, it is unclear what Applicant intended the limitation to mean.  For examination purposes, this limitation is interpreted to mean the connection place is on the side of the piston.
	Regarding claims 2-10, claims 2-10 are rejected under 35 U.S.C. 112(b) because they depend from rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al (US 2009/0090759), hereinafter Leimbach, in view of Akiba (US 2019/0091844).

Regarding claim 1, Leimbach discloses a driving tool (Fig. 1, item 10) comprising:
an ejection part (Fig. 1, item 18) to which a fastener (Fig. 1, item 16) is supplied,
a pressure accumulator (Fig. 2, item 74) that accumulates a compressible gas (Para. 0074);
a striking part (Fig. 2, item 90) that is operated in a first direction (Para. 0075) to strike the fastener with a pressure of the compressible gas (Para. 0074-0075);
a lifter (Fig. 2, item 100) connected to the striking part (Para. 0075-0077);
a driving part (Fig. 2, item 102) (Fig. 1, item 40) that operates the striking part in a second direction opposite to the first direction (Para. 0086) and increase the pressure in the pressure accumulator by pulling the wire material (Para. 0086);
a housing (Fig. 1, item 20, 22, 24, 26) in which at least one of the pressure accumulators, the striking part and the driving part is provided (Fig. 1, pressure accumulator 74, striking part 90, and driving part 102 are all provided in housing 20, 22, 24, 26),
a cylinder (Fig. 2, item 74) that forms at least a part of the pressure accumulator (Para. 0074) and has a centerline (Fig. 2, cylinder 74 has a centerline) disposed in an operating direction of the striking part (Para. 0074); and
a piston (Fig. 2, item 80) that is formed in the striking part (Para. 0080) and slid with respect to an inner circumferential surface of the cylinder when the striking part is operated in the centerline direction (Para. 0080),
Leimbach is silent about a wire material connected to the striking part wherein a connection place of the driving part and the wire material is in a region of the piston in a radial direction of the cylinder, and is outside a sliding region of the piston in the operating direction of the striking part, and in the first direction side than the piston.
However, Akiba teaches a driving tool (Fig. 1, item 1) comprising a wire material (Fig. 2, item 79) connected to the striking part (Fig. 2, item 3) (Para. 0055)  wherein a connection place (Fig. 2, item 73) of the driving part (Fig. 2, item 73) and the wire material (Para. 0039) is in a region of the piston in a radial direction of the cylinder (Fig. 1), and is outside a sliding region of the piston in the operating direction of the striking part (Fig. 1), and in the first direction side than the piston (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Leimbach and Akiba to modify the tool of Leimbach to include the wire material and connection place of Akiba.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a technique with improved durability of a mechanism for returning a driver to an initial position (Akiba, Para. 0005) and because doing so is a simple substitution of one know lifting mechanism for another to achieve the predictable result of returning the driver 

Regarding claim 2, the combined Leimbach teaches the driving tool wherein the connection part (Leimbach, Fig. 2, item 102) of the driving part (Leimbach, Fig. 2, item 102) and the wire material (Akiba, Fig. 2, item 79) is between a shock absorbing member (Leimbach, Fig. 2, item 76, 72) with which the striking part operated in the first direction is in contact and a tip (Leimbach, Fig. 1, item 32) of the ejection part furthest from the shock absorbing member in the operating direction of the striking part (Leimbach, Fig. 2).

Regarding claim 9, Leimbach discloses the driving tool wherein a casing (Fig. 2, item 78) that forms the pressure accumulator (Fig. 2, item 74) together with the cylinder (Fig. 2, item 74) is provided in the housing (Fig. 1, item 20, 22, 24, 26), and the lifter (Fig. 1, item 100) is disposed throughout an inside of the housing (Fig. 1), an outside of the cylinder (Fig. 2) and an outside of the casing (Fig. 2).
As combined above, Akiba teaches a wire material (Akiba, Fig. 2, item 79).

Regarding claim 10, Leimbach discloses the driving tool wherein the lifter is disposed outside a region of a place of the pressure accumulator (Fig. 2) formed in the cylinder in the operating direction of the striking part (Fig. 2) and outside a region of a place of the pressure accumulator formed in the cylinder in the radial direction of the cylinder (Fig. 2).
As combined above, Akiba teaches a wire material (Akiba, Fig. 2, item 79).

Allowable Subject Matter
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 5-6, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a wire material having a first engagement part and a driving part having a winding part for winding the wire material and a second engagement part on the winding part which can be engaged and disengaged from the first engagement part; the striking part is moved upward by rotation of the winding part when the second engagement part is engaged with the first engagement part and the striking part is moved downward by compressible gas when the second engagement part is disengaged from the first engagement part.  The prior art of record that comes closest to teaching these limitations is Leimbach (US 2009/0090759) and Akiba (US 2019/0091844).  Leimbach teaches a driving tool comprising a lifter and a driving part.  However, Leimbach fails to teach driving tool comprising a wire material having a first engagement part and a driving part having a winding part for winding the wire material and a second engagement part on the winding part which can be engaged and disengaged from the first engagement part; the striking part is moved upward by rotation of the winding part when the second engagement part is engaged with the first engagement part and the striking part is moved downward by compressible gas when the second engagement part is disengaged from the first engagement part.  Akiba teaches a driving tool comprising a wire material having a first engagement part and a driving part having a winding part for winding the wire material.  However, Akiba fails to teach a second engagement part on the winding part which can be engaged and disengaged from the first engagement part; the striking part is moved upward by rotation of the winding part when the second engagement part is engaged with the first engagement part and the striking part is moved downward by compressible gas when the second engagement part is disengaged from the first engagement part. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 4 and 8, claims 4 and 8 would be allowable because they contain the allowable subject matter of claim 3.
Regarding claim 7, claim 7 would be allowable because it contains the allowable subject matter of claim 6.

Claims 11-15 are allowed.

Regarding claim 11, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a striking part, a wire material connected to the striking part, and a driving part for moving the striking part upwards having a rotating member and an engagement part on the rotating member which can be engaged with and disengaged from the wire material, and the rotating member pulls the wire material when the engagement part is engaged with the wire material.  The prior art of record that comes closest to teaching these limitations is Leimbach (US 2009/0090759) and Akiba (US 2019/0091844). Leimbach teaches a driving tool comprising a striking part, a lifter connected to the striking part, and a driving part for moving the striking part upwards.  However, Leimbach fails to teach a driving tool comprising a wire material connected to the striking part and the driving part having a rotating member and an engagement part on the rotating member which can be engaged with and disengaged from the wire material, and the rotating member pulls the wire material when the engagement part is engaged with the wire material.  Akiba teaches a striking part, a wire material connected to the striking part, and a driving part for moving the striking part upwards having a rotating member.  However, Akiba fails to teach an engagement part on the rotating member which can be engaged with and disengaged from the wire material, and the rotating member pulls the wire material when the engagement part is engaged with the wire material.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 12-15, claims 12-15 would be allowable because they contain the allowable subject matter of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731